i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00038-CV

                                         Daniel CERVANTES,
                                               Appellant

                                                    v.

                                          Amy CERVANTES,
                                              Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-13303
                              Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 4, 2009

DISMISSED

           Appellant has filed a motion indicating that the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellant asks that we dismiss this appeal. See TEX . R. APP . P. 42.1(a)(1). Appellant’s

motion to dismiss is granted, and this appeal is dismissed. Costs of appeal are taxed against the

appellant. See id. at (d).



                                                         PER CURIAM